Appeal from a judgment of the Supreme Court (Cobb, J.), entered July 10, 1991 in Greene County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 70, after a hearing.
Supreme Court properly dismissed the petition due to petitioner’s failure to exhaust his administrative remedies. Even if petitioner’s claim is accepted that habeas corpus is the appropriate remedy, the issue he raises could have been raised on administrative appeal (see, 9 NYCRR 8006.3; People ex rel. Gray v New York State Bd. of Parole, 174 AD2d 874, lv denied 78 NY2d 860; Matter of Milburn v New York State Div. of Parole, 173 AD2d 1016; Matter of Trimaldi v Superintendent of Washington Correctional Facility, 169 AD2d 960). The court’s decision must therefore be affirmed.
Mikoll, J. P., Mercure, Crew III and Mahoney, JJ., concur. Ordered that the judgment is affirmed, without costs.